Citation Nr: 1312497	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  09-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for throat pain.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for hypertension as secondary to diabetes.

4.  Entitlement to service connection for pulmonary hypertension.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes.

6.  Entitlement to service connection for an eye disability as secondary to diabetes.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for restless leg syndrome.

9.  Entitlement to service connection for gastroesophageal reflux disease and hiatal hernia.

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1990 and from March 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his September 2009 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  In December 2012, the RO sent a letter the Veteran to inform him that a hearing was scheduled for February 9, 2012.  The Veteran failed to report for the hearing.  However, the Board notes that the hearing notice letter was sent to an old and incorrect address (Catawba, Ohio).  A review of the record reveals that the Veteran had informed VA of his current address (Beaver Creek, Ohio) as early as June 2012.  

In April 2013, the Veteran's representative reported that he contacted the Veteran and that the Veteran replied that he had never received notice of the February 2012 hearing.  The Veteran indicated that this was the first time he had heard about the February 2012 Travel Board hearing.  The Veteran again requested that he be provided a Board hearing at the RO.  The Board finds that given that the notice of the February 2012 hearing was sent to an incorrect address, and given that the Veteran did not have notice of the scheduled hearing, the Veteran must be provided a new Board hearing at the RO. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing or Travel Board hearing (whichever is preferred by the Veteran) before a Veterans Law Judge at the RO.  The RO should insure that the notice of the hearing is sent to the Veteran's current address in Beaver Creek, Ohio.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


